Exhibit 99.1 Investment Community Meeting December 14, 2011 FORWARD-LOOKING STATEMENTS This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to numerous risks and uncertainties that could cause actual results to differ materially from such statements. Such risks and uncertainties include, but are not limited to, the impact of higher raw material and commodity prices, the impact of unfavorable weather, and the ability of the company to execute its strategic plans. For more information concerning these and other risks and uncertainties, see Lennox International’s Form 10-K and other publicly available filings with the Securities and Exchange Commission. LII disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Use of Non-GAAP Financial Measures A reconciliation of non-GAAP financial measures appearing in this presentation to financial measures prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP) is posted on the company’s website at www.lennoxinternational.com. 2 Who We Are Update on Strategic Priorities 2011 Review & 2012 Guidance Questions & Answers 3 Lennox International … is continuing to aggressively reduce its cost structure … is continuing to make transformational investments in the business … is participating in growth markets with significant pent-up demand … is driving shareholder value with a disciplined use of free cash flow 4 Focused on Four Related Businesses 2011E Revenue1 2011E Segment Profit2 24% 32% 32% 40% 16% 3% 33% 20% Residential Commercial Service Experts Refrigeration Heating & Cooling Heating & Cooling 1 Excluding eliminations 2 Excluding eliminations and unallocated corporate expense 5 Business Mix 9% 6% 30% 45% 55% 70% 85% Geography End Market Customer Americas Replacement Residential Europe New Construction Commercial Asia Pacific Source: Based on 2011E total LII revenue excluding eliminations 6 Sales, Earnings, and Cash Flow Sales & ROS Free Cash Flow ($Millions) $4 10% $250 $3.7 $3.4 $3.1 $3.3 8% $200 $3 $2.8 $170 $167 7.5% 7.7% $140 7.0% 6% $150 $121 $2 5.8% 5.6% ROS % SALES (US$ Billions) 4% $100 $90 $1 2% $50 $0 0% $0 2 Core EPS $2.45 $2.69 $1.77 $2.40 $2.00 - $2.15 FCF % NI 100% 99% 326% 120% 90% Note: Free cash flow as a percent of GAAP net income 7 Residential Heating & Cooling Segment Sales & ROS LII Residential Sales $2,000 14% Replacement 12% NC New NC $1,493 Construction $1,293$1,417 $1,35010% Replacement 10.4% 9.8% Replacement 8.6% 9.3% 8% $1,000 ROS % SALES (US$ Millions) 6% 5.5% 4% $500 Allied Allied 2% Lennox $0 0% Lennox 2 Note: HVAC Equipment Only 8 North America Residential Market % Y-O-Y Change in Units Pent-up demand 30% created from 20% under-replacement Low 10% Single 4% 3% Digits 0% Mix and system-sell 06 07 08 09 10 11E 12E pressure (10%) Field-charged R-22 units (11%)(11%) (8%) Fragile consumer (16%) (20%) confidence (30%) Weather comps Source: Industry data 9 U.S. Residential HVAC Industry Revenue* 2010 to 2011 % Change in $s $6.4B $6.2B (3%) $5.9B “High 50% Efficiency” 49% 61% 50% (19%) “Low 50% Efficiency” 50% +22% 51% 39% 2 Market down 3% in dollars in 2011 Significant “mix up” in 2010 and “mix down” in 2011 * AHRI / Company Estimates 10 U.S. Residential HVAC Industry* % Condensing Units R22 Dry Charge Furnace Units as a % of Total Units 36% 33% 32% 31% 25% 20% 2% 2 Mix Pressure Moderates in 2012 * AHRI / Company Estimates 11 Commercial Heating & Cooling Sales & ROS LII Commercial Sales $1,000 14% $835 11.2% Air Cooled Chiller / Heat Pump 12% $800 10.5% 11.5% 8.3% $690 10% Europe 11.2% $620 HVAC $600 Baltic 8% Rooftop North $595 America ROS % Rooftop HVAC 6% Landmark $400 SALES (US$ Millions) Rooftop 4% $200 2% Rooftop $0 0% 2 12 North America Commercial Unitary Market % Y-O-Y Change in Units Planned Replacement 30% Growth Continues 20% Retail New Construction 11% Up Modestly from 2011 10% Low 10% Single 4% 3% Digits 1% 0% 05 06 07 08 09 10 11E 12E Macroeconomic (10%) Uncertainty (12%) (20%) (30%) (27%) Source: Industry data 13 Service Experts Sales & ROS Service Experts Sales 8% $624 $586 $590 $600 $535 $540 6% Comm’l $400 3.9% 4% Residential 3.2% 3.3% ROS % SALES (US$ Millions) 3.1% 1.5% $200 2% $0 0% 2 14 Refrigeration LII Refrigeration Sales Sales & ROS$810 20% $800 Asia 18% Pacific North 16% America $608 $618 Europe $600 $551 14% $513 12% South America 9.5% 9.0% 10% $400 11.1% ROS % SALES (US$ Millions) 10.1% 9.7% 8% 6% $200 4% Refrigeration Equipment 2% Energy & Environmental Display Efficient $0 0% Cases Solutions 2* * 2011 includes Kysor Warren acquisition 15 Kysor Warren Acquisition Synergies Factory Improvement NA Market Share NA Display Case Market On Track for 12¢ Accretion in 2012 16 Who We Are Update on Strategic Priorities 2011 Review & 2012 Guidance Questions & Answers 17 Strategic Priorities 1. Innovative Product and System Solutions 2. Manufacturing and Sourcing Excellence 3. Distribution Excellence 4. Geographic Expansion 5. Expense Reduction VALUES PEOPLE 18 STRATEGIC PRIORITIES 1. Innovative Product and System Solutions PREMIUM SEGMENT Stratus icomfort Commercial VALUE SEGMENT Emergency Flex Cold Replacement Armstrong Furnace Evaporators Rooftop Innovation Across Market Segments 19 STRATEGIC PRIORITIES 1. Innovative Product and System Solutions Lennox India Technology Center (LITC) Chennai, India Key Benefits Significant R&D Leverage “Top Notch” Talent Cycle Time Reduction Areas of Focus Communicating Controls Value Engineering Information Technology Established in 2010 / 100+ Resources CAD / CAE Analysis Accelerating New Product Development and Cost Reduction Programs 20 STRATEGIC PRIORITIES 2. Manufacturing and Sourcing Excellence Saltillo Mexico Factory Units Produced (000s) 340 Ramp Up in Mexico Continues 21 STRATEGIC PRIORITIES 2. Manufacturing and Sourcing Excellence Move to Low Cost Sources Platform/Subsystem Redesign Platform Cost Copper to Reduction Aluminum Substitution Low Cost Sourcing and Platform / Subsystem Redesigns 22 STRATEGIC PRIORITIES 3. Distribution Excellence North America HVAC Lennox Residential Regional Distribution Centers 7 of 8 RDCs in Place Completed in 2012 Reducing Logistics Cost as a % of Sales Improved “Same Day/Next Day” Service Factory RDC 23 STRATEGIC PRIORITIES 3. Distribution Excellence North America HVAC Number of PartsPlus Stores 100+ 76 62 23 2rives Entry-Level Dealer Growth 24 STRATEGIC PRIORITIES 4. Geographic Expansion 2011 International Revenue International ROS 100% $560M 8% South America 8% Australasia Europe 5% 36% 56% 1% 2 25 Note: $s in USD Millions STRATEGIC PRIORITIES 5. Expense Reduction Sales and SG&A Growth ’09 - ’11 Focus Areas 17%Automation Shared Services Indirect Spending 5% Lean Office Effort Sales1 SG&A 2 Target: SG&A Grows ½ Rate of Revenue 26 LII 2014 Targets $5 12%$4.0B 30% incremental10% $4 $3.7B margin $3.4B $3.3B 10% $3.1B 8% $3 $2.8B 7.5% 7.7% SALES 7.0% ROS % 6% $2 5.5% 5.6% 4% $1 2% $0 0% 2 27 Segment Profit Margins 2014 Targets Residential 11% - 14% Commercial 13% - 15% Service Experts 6% - 7% Refrigeration 12% - 14% 28 Cash Deployment Philosophy Cash conversion to approximate net income Invest in the business to drive growth organically and through strategic acquisitions Return cash to shareholders $50 million of stock repurchases targeted for 2012 $0.72 annual dividend ( 2.1% yield and 30% payout) 29 Who We Are Update on Strategic Priorities 2011 Review & 2012 Guidance Questions & Answers 30 2011 Full-Year Guidance Revenue up 7% - 9%, with 2 points of positive FX impact Adjusted EPS from continuing operations of $2.00 - $2.15 GAAP EPS from continuing operations of $1.78 - $1.93 Capital expenditures approximately $45M-$50M Tax rate approximately 33.5% 31 Key Market Assumptions 2 Low NA Residential (Units) (11%) (8%) 4% 3% Single Digits Low NA Commercial Unitary (Units) (12%) (27%) 3% 10% Single Digits Low Europe HVAC & Refrigeration (10%) (35%) 3% 7% Single Digits Market Recovery Continues Source: AHRI, company estimates 32 2012 Overview + - Material Cost Reduction Macroeconomic Uncertainty Restructuring Tailwind Residential Mix Volume Growth Commodities Price Variable SG&A 33 2012 Full-Year Guidance Revenue up 2% - 6% with neutral FX impact Adjusted EPS from continuing operations of $2.20 - $2.60 GAAP EPS from continuing operations of $2.17 - $2.57 Capital expenditures of approximately $55M Tax rate of 33% - 34% Stock repurchases of $50M 34 Lennox International … is continuing to aggressively reduce its cost structure … is continuing to make transformational investments in the business … is participating in growth markets with significant pent-up demand … is driving shareholder value with a disciplined use of free cash flow 35 36 GAAP / Non-GAAP Reconciliations 37 Lennox International Inc. and Subsidiaries Reconciliation To U.S. GAAP (Generally Accepted Accounting Principles) Measures (U.S. dollars in millions, except per share amounts) Per Per Per Per Diluted Diluted Diluted Diluted 2007 Share 2008 Share 2009 Share 2010 Share Income from continuing operations $ 165.7 $ 2.39 $ 123.8 $ 2.12 $ 61.8 $ 1.09 $ 117.1 $ 2.10 Net change in unrealized (gains) losses on open futures contracts and other items, net of income tax 2.5 0.04 3.4 0.06 (4.1) (0.08) (0.4) (0.01) Restructuring charges, net of income tax 15.8 0.23 20.7 0.35 30.0 0.53 10.0 0.18 Tax items (1) (3.2) (0.05) - -Warranty program adjustment, net of income tax (10.5) (0.16) - -Impairment of assets, net of income tax - - 9.1 0.16 4.3 0.08 - -Gain on sale of entity, net of income tax - (3.0) (0.05) (0.1) (0.01) Special product quality adjustment, net of income tax - 11.3 0.20 - -Acquisition expenses, net of income tax - 3.0 0.05 Special legal contingency charge, net of income tax - 4.2 0.08 Adjusted (“Core”) income from continuing operations $ 170.3 $ 2.45 $ 157.0 $ 2.69 $ 100.3 $ 1.77 $ 133.8 $ 2.40 (1) 2007 includes change in estimated tax gain from prior years. 38 Free Cash Flow $s in millions 2stimated Net cash provided by operating activities $239.9 $183.2 $225.5 $185.8 $135 Purchase of property, plant and equipment (70.2) (62.1) (58.8) (45.8) (45) Free cash flow $169.7 $121.1 $166.7 $140.0 $90 39 2econciliation - Diluted GUIDANCE Adjusted EPS Continuing Ops $2.00 - $2.15 Restructuring Charges (0.19) Special Legal Contingency Charge 0.03 Net Change in Unrealized Losses on Open Futures Contracts and Other Items, net (0.06) Continuing GAAP EPS $1.78 - $1.93 40 2econciliation - Diluted GUIDANCE Adjusted EPS Continuing Ops $2.20 - $2.60 Restructuring Charges (0.03) Continuing GAAP EPS $2.17 - $2.57 41
